Decree fixing fee of attorneys for contestants, entered in the Surrogate’s Court, New York County, unanimously modified on the law, on the facts and in the exercise of discretion, so as to increase the amount of the fee allowed to $100,000 and, as so modified, affirmed, with $50 costs and disbursements to all parties filing briefs, payable out of the estate. In modifying, the court agrees with the Surrogate that the size of the net estate operates as a limitation in fixing the full value of the services rendered. However, the award should be modestly increased. Concur-—Breitel, J. P., Rabin, McNally, Steuer and Capozzoli, JJ. [51 Misc 2d 560.]
Republished